1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    ENRIQUE HUAPAYA,                                 ) Case No. 1:17-cv-01441-DAD-SAB (PC)
                                                      )
10                    Plaintiff,                      )
                                                      ) ORDER REGARDING DEFENDANTS’ MOTION
11            v.                                      ) TO COMPEL
                                                      )
12   D. DAVEY, et al.,
                                                      )
13                    Defendants.                     )
                                                      )
14                                                    )

15            Plaintiff Enrique Huapaya is appearing pro se and in forma pauperis in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            On September 18, 2019, the Court held a telephonic hearing and heard argument by defense

18   counsel, Lucas Hennes and Plaintiff regarding Plaintiff’s refusal to answer certain questions at his

19   scheduled deposition. The Court considered Plaintiff’s arguments in relation to any privilege and/or

20   request for protective order, but granted Defendants’ oral motion to compel and ordered Plaintiff to

21   answer all questions at the deposition, subject to any applicable privilege objection.

22
23   IT IS SO ORDERED.

24   Dated:        September 18, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                          1
